In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Ruderman, J.), dated November 13, 1996, which, after a trial, dismissed his claim.
Ordered that the judgment is affirmed, without costs or disbursements.
Great weight should be accorded to a trial court’s determinations, particularly where, as here, they rest upon the resolution of issues of credibility and assessment of the weight of the evidence (see, Amend v Hurley, 293 NY 587; Levy v Kurpil, 168 AD2d 881, 882; Cordts v State of New York, 125 AD2d 746; Arnold v State of New York, 108 AD2d 1012). Here, the claimant failed to adequately prove his claim that New York State Troopers used excessive force in subduing him after he led them on a high-speed chase and resisted arrest (see, Davis v State of New York, 203 AD2d 234). Inasmuch as the court’s determination as to witness credibility was based upon a fair interpretation of the evidence, we decline to disturb it on appeal (see, Vizzari v State of New York, 184 AD2d 564; Matter of Kaplan v Werlin, 215 AD2d 387, 388; Bernstein v Sosnowitz, 198 AD2d 204).
Joy, J. P., Krausman, Florio and McGinity, JJ., concur.